DETAILED ACTION

This communication is in response to Application No. 16/573,959 filed on 9/17/2019. The amendment presented on 6/29/2022, which amends claims 1 and 11, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (hereinafter Ahmed)(US 2020/0226853) in view of Nagano et al. (hereinafter Nagano)(US 2009/0271804), and further in view of Majed et al. (hereinafter Majed)(US 2020/0081699).
Regarding claims 1 and 11, Ahmed teaches as follows:
a system (interpreted as accident reporting system 100 in figure 1, see, paragraph [0022]), comprising: 
a plurality of electronic control units (ECUs) in a vehicle, each ECU having a processor and a memory (the computing devices include one or more processors 204, such as an electronic control unit (ECU) 304. The one or more processors 204 or the ECU 304 may be implemented as a single processor or ECU or as multiple processors or ECUs, respectively. The ECU 304 may be electrically coupled to some or all of the components of the vehicle 102, see, paragraph [0038]-[0039] and figure 2 and 3), the memory of each ECU storing instructions executable by the processor of each ECU such that each processor is programmed to: 
store a detected event code in a first blockchain (one or more sensors 308 in a vehicle 102 store detected sensor data, see, paragraph [0044]), wherein each of the ECUs in the plurality of ECUs includes a first blockchain node of the first blockchain (the accident reporting system having one or more distributed ledgers (e.g., blockchains) implemented as multiple computing apparatuses (or “computing devices”) 101, 103, 105, 107, 109 associated with various entities, such as one or more vehicle entities 102, one or more public entities 104, one or more private reporting entities 106, one or more service provider entities 108 and/or one or more traffic infrastructure entities 112. A distributed ledger may be represented on a blockchain, see, paragraph [0022] and figure 1 and 3); 
determine a validity of each first blockchain node of the first blockchain by determining that the event code is one of (a) stored in the respective first blockchain node of the first blockchain and valid or (b) not stored in the respective first blockchain node of the first blockchain and invalid (the accident reporting system 100 may generate a hash value to validate the underlying information within the record. For example, the accident reporting system 100 may generate the hash value using the identifier, such as the vehicle identification number, which validates that the record was created or generated from a specific entity, such as the vehicle 102. The identifier and hash value may be stored within the record prior to adding the record to the distributed ledger, see, paragraph [0077]); and 
provide the event code and the validity of each first blockchain node of the first blockchain to a second blockchain maintained in at least one second blockchain node via a network outside the vehicle (the accident reporting system 100 links, adds or provides the record of the accident information to the distributed ledger (424). The accident reporting system 100 may link the block associated with the record onto the blockchain that is associated with the distributed ledger to add to the record. This allows the other entities to view, verify and authenticate the record on the distributed ledger in real-time, see, paragraph [0078] and figure 4).
Ahmed does not teach the event code.
Nagano teaches as follows:
the control unit 1, a so-called ECU (Electronic Control Unit), is used to control controlled objects through such as a sensor, an actuator and the like. The behavior of a vehicle is considered as the controlled object, and the behavior of the vehicle is controlled by the operation of the actuators based on the detection results of the various sensors (see, paragraph [0023]-[0024] and figure 1); and
the event (i.e., the abnormality) in the controlled object or in the control unit 1 and the event code corresponding to that event are, as shown in FIG. 3, registered in the data table in association with each other as a reference (see, paragraph [0032]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed with Nagano to include the event code as taught by Nagano in order to efficiently communicate events detected by various sensors.
	Ahmed in view of Nagano does not teach the first blockchain node of the first blockchain in each of the ECUs in the vehicle. 
	Majed teaches as follows:
FIG. 4 illustrates a network 400 with aspects of an exemplary embodiment, showing four important subsystems of a vehicle, each of which contains one or more ECUs that are or will soon be subject to OTA updates, including the connectivity, chassis, safety, and powertrain subsystems (see, paragraph [0028]); and 
each of the subsystems contains one or more ECUs. In embodiments, the ECUs of all of the subsystems may be configured as members of a single CAN. Each ECU may also be configured as a validator peer node 302, in a network of peer validator nodes. The network of validator nodes use blockchain in connection with updating ECU software, firmware, data, and the like (see, paragraph [0029]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed in view of Nagano with Majed to include multiple ECUs in a vehicle as taught by Majed in order to create its own blockchain within each vehicle which comprises with multiple ECUs as blockchain nodes. 
Regarding claims 2 and 12, Ahmed teaches as follows:
determining that the detected event code identifies damage to the vehicle (the one or more sensors 308 may include a battery sensor, an impact sensor 308b, a speed sensor, a camera and/or other sensors. The impact sensor may measure or detect an impact or a collision with the vehicle. The impact sensor may be positioned along the bumper, the frame or on the exterior of the vehicle (see, paragraph [0044] and figure 3).
Regarding claims 8 and 18, Nagano teaches as follows:
code store processing which is started up when a situation is determined, based on the sensor detection results, that an event is caused in the control unit 1 (equivalent to applicant’s ECU)(see, paragraph [0030] and figure 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed with Nagano and Majed to include generating an event code for each ECU in order to separately monitor each ECU. 
Regarding claims 9 and 19, Nagano teaches as follows:
determining the detected event code based on sensor data of the vehicle (code store processing which is started up when a situation is determined, based on the sensor detection results, that an event is caused in the control unit 1 or in the controlled object (see, paragraph [0030] and figure 1).
Therefore, they are rejected for similar reason as presented above. 

Claims 3-7 10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (hereinafter Ahmed)(US 2020/0226853) in view of Nagano et al. (hereinafter Nagano)(US 2009/0271804) and Majed et al. (hereinafter Majed)(US 2020/0081699), and further in view of Koide et al. (hereinafter Koide)(US 2014/0040992).
Regarding claims 3, 4, 13, and 14, Ahmed in view of Nagano and Majed teaches all limitations as presented above except for data identifying an unauthorized ECU.
Koide teaches as follows:
the connection ECU management unit 33 then determines that the ECU specified on the basis of the identification information obtained from the received authentication keyword 43 (equivalent to applicant’s data identifying each ECU) is connected to the network 29, registers this ECU in a connection list 331, and usably manages the connection list 331 in the first ECU 20 during the operation of the vehicle network system (see, paragraph [0062] and figure 2); and
when the reconfigured authentication keyword 341 and the authentication keyword 43 do not match (equivalent to applicant’s unauthorized ECU), the first ECU 20 determines that the reconfigured authentication keyword 341 is unauthorized and cuts off the ECU having the "CAN ID" with the reconfigured authentication keyword 341 added thereto from the vehicle network system (see, paragraph [0078] and figure 7).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed in view of Nagano and Majed with Koide to include the authentication keyword as taught by Koide in order to efficiently identify whether ECU is authorized or not.
Regarding claims 5 and 15, Koide teaches as follows:
the first control unit may be configured to prohibit use of a communication signal transmitted by the second control unit in the vehicle network system when determining that the communication signal is unreliable (see, paragraph [0026]); and
the keyword authentication unit 34 determines that the reconfigured authentication keyword 341 is unauthorized and prohibits the use of the transmission signal with the "CAN ID" having the reconfigured authentication keyword 341 added thereto (see, paragraph [0065]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed in view of Nagano and Majed with Koide to include sending a list of unauthorized or authorized ECUs (equivalent to applicant’s update code specifying a number of authorized ECU modifications) in order to efficiently share authorization information among multiple ECUs.
Regarding claims 6 and 16, Koide teaches as follows:
authenticating the second blockchain node based on an identifier matching an authorized identifier (when the reconfigured authentication keyword 341 and the authentication keyword 43 do not match (equivalent to applicant’s unauthorized ECU), the first ECU 20 determines that the reconfigured authentication keyword 341 is unauthorized and cuts off the ECU having the "CAN ID" with the reconfigured authentication keyword 341 added thereto from the vehicle network system, see, paragraph [0078] and figure 7).
Therefore, they are rejected for similar reason as presented above.
Regarding claims 7, 10, 17, and 20, Ahmed in view of Nagano and Majed teaches all limitations as presented above except for decrypting with a digital key.
Koide teaches as follows:
where the key pair is used for encryption, plain text can be encrypted with the public key K2 and the encrypted plain text can be decoded by the secret key K1. Further, where the key pair is used for a digital signature, plain text encrypted by the secret key K1 can be decoded by the public key K2 (see, paragraph [0091]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ahmed in view of Nagano and Majed with Koide to include the well-known encryption and decryption using a pair of the secret key and the public key as taught by Koide in order to efficiently secure the event code.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 4, 2022